United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 10, 2007

                                                            Charles R. Fulbruge III
                              No. 05-11386                          Clerk
                            Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAMON PEREZ, also known as Rufegio Perez Mireles, also known as
Pedro, also known as Jesse, also known as Gregorio Berrun, also
known as Alfredo Cantu, also known as Raquel Pena, also known as
Gesus Garcia,

                                     Defendant-Appellant.
                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:04-CR-178-ALL
                        --------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ramon Perez

has requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Perez has not filed a

response.   Our independent review of the record and counsel’s brief

discloses no nonfrivolous issue for appeal.      Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.